Case 20- TSUN Sa SES oA EPESY BRU 3 ot

In Proceedings Under:
Bankruptcy Chapter 11
fF GILBERT LLC 20-12926-MFW

Debtor

tre:

— aI TIN
ee te ee

q

ND :€ Wd 62 YW 1202

"ONI ‘09 °? ONVOSY NMNOG

ARIZONA DEPARTMENT OF REVENUE'S
WITHDRAWAL OF ADMINISTRATIVE EXPENSE CLAIM

 

 

ie Arizona Department of Revenue hereby withdraws its Administrative Expense Claim, dated 02/16/2021, in the amount o

|
$200.00, A copy of the claim is attached hereto.

Dated this 03/22/2021 ARIZONA DEPARTMENT OF REVENUE
Bankruptcy and Litigation Section

1600 West Monroe Street
Phoenix, AZ 85007
 

meee 03/29/21 Page 2 of 6

 
    
 
 
 

cr f alo neu ie rr eons the cone _ ace
Debtor 1 YF Gilbert, LLC RECEIVED

2/16/2021 6:31:42 PM (Eastern Time)

US BANKRUPTCY COURT-DRC

Claim No, ECN-193

  

 

  
    
 

Debtor 2
{Spouse, if fing)

 

United States Bankruptcy Court for the: United States Bankruptcy Court -
istrict of De!
20-12926 District of Delaware

      
    

Case number

   

 

 

Official Form 410
Proof of Claim 04/19

 

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense other than a claim arising under section 503(b)(9). Make such a request
according to 11 U.5.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Atlach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 452, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

Identify the Claim

1. Who is the current ARIZONA DEPARTMENT OF REVENUE

 

 

 

 

 

 

 

creditor? = . , eat
Name of the current creditor (the person or entity to be paid for this claim)
Other names the creditor used with the debtor
2. Has this claim been
acquired from wi No
someone else? (] Yes. From whom?
3. Where should notices Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if
and payments to the different}

creditor be sent? / .
Office of the Arizona Attorney General
Federal Rule of

Bankruptcy Procedure c/o Tax, Bankruptcy and Collection Sct
(FRBP) 2002(g) 2005 N Central Ave, Suite 100
Phoenix AZ 85004
United States
6025428811
BankruptcyUnit@azag.gov

Uniform claim identifier for efectronic payments in chapter 13 (if you use one):

 

4. Does this claimamend No

one already filed? UL] Yes. Claim number on court claims registry (if known) Filed on

 

5. Bo you know if anyone Wi No

else has filed a proof W sor filina?
of claim for this claim? LJ Yes, Who made the earlier filing?

 

 

 

Official Farm 410 Proof of Ciaim page 1
 

Case 20-12841-MFW Doc 841 _ Filed 03/29/21 Page 3 of 6

Give information About the Claim as of the Date the Case Was Filed

 

6. Do you have any number [] No

vebtor? to identify the YI Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor: 8327
ebtor?

 

7. How much is the claim? ¢ $200.00 . Does this amount include interest or other charges?
1 No

C] Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001(c)(2){A).

 

8. What is the basis ofthe | Examples: Goods sald, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
jaim?
° Attach redacted copies of any documents supporting the clatm required by Bankruptcy Rule 3001(c).

Limit disclosing information that is entitled to privacy, such as health care information.

Taxes (post-petition)

 

 

9. Is all or part of the claim MI No .
secured? LC} Yes. The claim is secured by a lien on property.

Nature of property:

() Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
Attachment (Official Form 410-A) with this Proof of Claim.

C] Motor vehicle

C) Other. Describe:

 

Basis for perfection:

Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
been filed or recorded.)

 

Value of property:

Amount of the claim that is secured: $

Amount of the claim that is unsecured: $ {The sum of the secured and unsecured
amounts should match the amount in line 7.}

Amount necessary to cure any default as of the date of the petition: $

 

Annual Interest Rate (when case was filed) %
L} Fixed
C) Variable
10.!s this claimbasedona & No
lease?
CO Yes. Amount necessary to cure any default as of the date of the petition. $

 

11. [s this claim subject to a wt No
right of setoff?
C] Yes. Identify the property:

 

 

 

PME AT HE Dae AA Pan Rome PET

waa

 
Case 20-12841-MFW Doc 841 _ Filed 03/29/21 Page 4of6

12. 1s alt or part of the claim CO No
entitled to: (i) prior
under 44 Use § 507(a), Wf Yes. Check all that apply: Amount entitled fo priority

or (ii) administrative L¥ Domestic support obligations (including alimony and child support) under

expense under 11 U.S.C, $

§ 503(b)(9)? 44 U.S.C. § 507(a)(4}(A) or (a}(1}(B).

A claim may be partly L] Up to $3,025" of deposits toward purchase, lease, or rental of property or services for

priority and partly personal, family, or household use. 11 U.S.C. § 507(a}{7).

nonpriority. For example,

In Some categories, the () wages, salaries, or commissions (up to $13,650") earned within 180 days before the

law limits the amount bankruptcy petition is filed or the debtor's business ends, whichever is earlier,

entitled to priority. 11 U.S.C. § 507(aK4).
wy Taxes of penalties owed to governmental units. 11 U.S.C. § 507(a)(8). $ $200.00
(} Contributions to an employee benefit plan. 11 U.S.C. § 507(a}{5). $
C) other. Specify subsection of 11 U.S.C. § 507(a}( } that applies. $

Q) Value of goads received by the debtor within 20 days before the date of
commencement of the case. 11 U.S.C. § 503(b)f9). $

 

* Amounts are subject to adjustment on 04/04/22 and every 3 years after that far cases begun on or after the date of adjustment.

 

 

SS Sign Below

The person completing Check the appropriate box:
this proof of claim must
sign and date it.

FREP 9041(b).

lam the creditor,

| am the creditor's attorney or authorized agent.

| am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
lam a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

If you file this claim
electronically, FRBP
5005(a){2) authorizes courts
to establish local rules
specifying what a signature
is.

COoOS

i understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

A person whe files a

fraudulent claim could be | have examined the information in this Proof of Claim and have a reasonable belief that the information is true

fined up to $500,000, and correct.

imprisoned for up to 5

years, or both, . as

18 U.S.C. §§ 152, 187, and | declare under penalty of perjury that the foregoing is true and correct.

3571.
Executed on date _ 2/16/2024

MM/ DD f YYYY

/s/ Lorraine Averitt
Signature

 

Print the name of the person who is completing and signing this claim:

Lorraine Averitt

Bankruptcy Collector

Arizona Department of Revenue
1600 W. Monroe 7th Fleer
Phoenix AZ 85007

United States

6027167806

laveritt@azdor.gov

 

mata Mae. AA Pam im& ne PORE aoa

 

 

 
 

Case 20-12841-MFW Doc 841 Filed 03/29/21 Page 5of6
STATE OF ARIZONA - PROOF OF CLAIM FOR ARIZONA DEPARTMENT OF REVENUE

 

United States Bankruptcy Court for the District of Delaware (Delaware)
Administrative Expenses

ORIGINAL Case Number 20-12926-MFW

Chapter: Bankruptcy Chapter 11
Taxpayer ID: XX-XXXXXXX
Tax Type: WTH

In the Matter of YF GILBERT LLC
Petition Date: 14/09/2020

. The undersigned is the agent of the Arizona Department of Revenue and is authorized to make this proof of claim on its behaif.
. The grounds for the liability are for taxes due under the Arizona Revised Statutes.

Tax Type Memo Period Tax Penalty Interest Total
WTH Est. due to non-filing 42/31/2020 $200.00 $0.00 $0.00 $200.00
Amount Due as of this Statement: $200.00

ny pleading concerning this Claim must be filed and served on the Arizona Department of Revenue.

ARIZONA DEPARTMENT OF REVENUE Signed: Levrane Gerude

 

 

ffice of the Arizona Attomey General Dated: 02/16/2021
| notices, correspondence, pleadings and payments will be sent to the Lorraine Averitt
llowing address:

o:Tax, Bankruptcy and Collection Section

105 N Central Ave, Suite 100

qoenix, AZ 85004

yone: 602-542-1719
 

IRIGINAL and ONE COPY Kia8p @6:12841-MFW Doc 841 Filed 03/29/21 Page 6 of 6

2/16/2021

Debtor(s,

 

 
